Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1 and 11:

    PNG
    media_image1.png
    136
    600
    media_image1.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. The amendment to claims 1 and 11 states “a waveplate configured…to make the monostatic optical transceiver rotationally invariant while communicating through free space with respect to a second monostatic transceiver”. Ayliffe already teaches in Col. 9, lines 52-65 that the waveplate is configured to modify the polarization of the rotated transmit beam. This rotation does not affect the orientation of the monostatic transceiver in relation to a second transceiver i.e. the orientation of the transceiver in relation to another transceiver is the same regardless of the rotation imparted on the modulated signal by the waveplate. Furthermore, Col. 3, lines 1-6 states “An optical communications transceiver may provide light and/or receive light to enable optical communication. Thus, an optical communications transceiver may include multiple optical ports, such as an input port and an output port, to couple optical beams (e.g. to and/or from another optical communications transceiver)”. It can be seen that within all the embodiments of Ayliffe, the first transceiver is always able to communicate with the second transceiver using the waveplate that alters the polarization of the modulated optical signal. Thus, Ayliffe teaches the amended limitation of claims 1 and 11.
The applicant further states in the remarks, “a waveplate that modifies a modulated optical beam in such a manner that a second transceiver could still recover the transmitted information regardless of the relative orientation between the two transceivers”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a waveplate modifies a modulated optical beam in such a manner that a second transceiver could still recover the transmitted information regardless of the relative orientation between the two transceivers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants’ further remarks regarding claims 1 and 11

    PNG
    media_image2.png
    150
    599
    media_image2.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states that the teachings of Ayliffe and Sawabe cannot be combined since Sawabe teaches transmitting unmodulated optical beams. The examiner would like to point out that the primary reference is Ayliffe and Ayliffe already teaches transmitting and receiving modulated optical signals using an optical transceiver comprising optical components that alter the state of the beams. The deficiency in Ayliffe is showing how the TX beam reaches the rotator from the beam splitter 505-2 and Sawabe teaches that beam splitters reflects the TX beam towards the following components. Thus, the combination of Ayliffe in view of Sawabe teaches the placement and transmission limitations of the rotator, waveplate and reflective beam splitter.
Furthermore, the applicant states that Sawabe teaches interacting with template 100 which is different from the teachings of Ayliffe. As already stated above, the teachings of Ayliffe are modified to include the structural components layout of Sawabe (mentioned above) and not the other way around. Moreover, the beam splitter, rotator and waveplate effect the polarization state of the transmitted beam. This is independent from what the beam carries i.e. a beam, carrying information, interacts with an optical component, such as the waveplate or rotator in a similar manner that an unmodulated signal would. If a rotator is to rotate a beam, a modulated beam and an unmodulated beam would experience the same rotation caused by the rotator. 
Applicants’ remarks regarding claims 8 and 18:

    PNG
    media_image3.png
    141
    586
    media_image3.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. The applicant states that “This is insufficient to explain why or how Ayliffe disclosed transmitting along a transmit direction that is perpendicular to a reference direction in a universal coordinate system”. As noted by the examiner and the applicant, Ayliffe already teaches that the waveplate 520 may be a half-waveplate and the output is polarization rotated orthogonally. This orthogonally rotated output is transmit perpendicular (orthogonal) to a reference direction i.e. orthogonal rotation is determined in relation to a reference direction. 
Applicants’ remarks regarding claims 9 and 19:

    PNG
    media_image4.png
    131
    592
    media_image4.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. The applicant states that “this is insufficient to explain why or how Ayliffe discloses transmitting circularly polarized light in the transmit direction”. As noted by the examiner and the applicant, Ayliffe already teaches that the waveplate 520 may be a quarter-waveplate. Using a quarter waveplate leads to “transmitting circularly polarization light”. This is further evidenced by applicants’ specification in page 4, lines 30-31 and page 10, lines 10-15. 
Applicants’ remarks regarding claims 25 and 26:

    PNG
    media_image5.png
    125
    580
    media_image5.png
    Greyscale

The Examiner respectfully disagrees with the applicants’ position. Lines 15-16 of Page 7 states “The transmit and receiver beams are made separable by a polarization splitter” and lines 1-7 of page 10 states “As a result, the first rotated input beam is received by the polarization beam splitter 42 and passes to the receiver 44 as a P polarized optical received beam”. Paragraph [0023] of Sawabe states “In the reflected light 208 subjected to the polarization rotation… passes through the polarization beam splitter 204”. It is apparent that in both situations, the rotated input beam is passed to the receiver. Thus, Sawabe teaches the aspects of the limitations of claims 25 and 26.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 24 state “wherein the polarizing beam splitter is further configured to transmit substantially all of the received modulated and polarized optical receive beam to the receiver”. This part of the limitation is vague and confusing to the examiner. It is not clear what “substantially all” implies i.e. does it incorporate “all” or a majority of all, for example 90-99% of all?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such t “”t the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 14, 15, 19-21, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe (US 9989700) in view of Sawabe (US 2017/0269005) in further view of Dolgin (US 2019/0158208).
Regarding claim 1, Ayliffe teaches a monostatic optical transceiver (Fig. 5C, transceiver 500) comprising: a single aperture (Fig. 5C, single aperture 560; Col. 10, lines 58-59, single common port…); a transmitter (Fig. 5C, transmitter 530) configured to provide a modulated and polarized optical transmit beam (Fig. 5C, transmitter 530 outputs the modulated polarized optical transmit beam received at polarization splitter 505-2; Col. 8, lines 55-60, EIC 460 may provide an electrical signal to laser 440 to generate a modulated signal…); a receiver (Fig. 5C, receiver 540) configured to receive a modulated and polarized optical receive beam (Fig. 5C, polarized and modulated beam received at receiver 540), and process the received modulated and polarized optical receive beam to determine information from the received modulated and polarized optical receive beam (Col. 8, lines 60-67, based on receiving a multiplexed modulated optical signal…EIC 460 may receive an electrical signal from TIA and PD 450 receiving the modulated optical signal…); a polarizing beam splitter (Fig. 5C, PBS 505-2) interacting with the received modulated and polarized optical receive beam; a polarization rotator (Fig. 5C, polarization rotator within 580; Col. 10, lines 53-55, a waveplate and Faraday rotator assembly 580…; Col. 6, lines 62-64, rotator 206 may be disposed between the waveplate 208 and splitter 204-2 i.e. the rotator is placed before the waveplate) configured to rotate the polarization of the transmit beam by a fixed number of degrees in a transmit direction in a coordinate system of the monostatic 10optical transceiver (Col. 9, lines 52-65, Faraday rotator provides optical polarization rotation); and a waveplate (Fig. 5C, waveplate within 580; Col. 10, lines 53-55, a waveplate and Faraday rotator assembly 580…) configured to modify the polarization of the rotated optical transmit beam to make the monostatic optical transceiver rotationally invariant (Col. 9, lines 52-65, In some implementations, waveplate may provide reciprocal polarization rotation; the rotation does not affect the rotation of the optical transceiver in relation to another transceiver; Col. 6, lines 62-64, rotator 206 may be disposed between the waveplate 208 and splitter 204-2 i.e. the rotator is placed before the waveplate) while communicating through free space with respect to a second monostatic transceiver (Col. 3, lines 1-6, An optical communications transceiver may provide light and/or receive light to enable optical communication. Thus, an optical communications transceiver may include multiple optical ports, such as an input port and an output port, to couple optical beams (e.g. to and/or from another optical communications transceiver; Fig. 4 shows free space communication between two transceivers), the single aperture being optically coupled to the transmitter, the receiver, the polarizing beam splitter, the polarization rotator, and the waveplate (Fig. 5C, the single aperture 560 is optically coupled to the transmitter 530, receiver 540, beam splitter 505-2, polarization rotator and waveplate 580).  
Although Ayliffe teaches the polarization splitter 505-2 is optically coupled to the transmitter 530 and Col. 5, lines 25-30 shows an example of a polarization splitter 204-2 changing its transmissive properties based on the polarization of the input signal, Ayliffe doesn’t teach the polarization beam splitter is configured to reflect the optical transmit beam and transmit the received optical receive beam to the receiver, and the polarization rotator is configured to rotate the polarization of the reflected optical transmit beam towards a waveplate.
Sawabe also teaches a transceiver system (Fig. 2B, system 200) that comprises a construction of a polarization beam splitter (Fig. 2B, polarization beam splitter 204) that is configured to reflect the optical transmit beam (Fig. 2B, optical transmit beam 203 is reflected within polarization beam splitter 204 towards aperture 207; paragraph [0023], in incident light 203 emitted from the light source 203, linearly polarized component is reflected by the polarization splitter 204…) and transmit the received optical beam to the receiver (Fig. 2B, optical receive beam 208 is transmitted towards receiver 211) wherein a polarization rotator is configured to rotate the polarization of the reflected optical transmit beam by a fixed number of degrees in a coordinate system (Fig. 2B, rotator 206; paragraph [0027]).
It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of the polarization beam splitter taught by Ayliffe and incorporate the structure and functionality of reflecting a transmit polarized signal and transmitting a received signal within a polarization beam splitter as taught by Sawabe as changing the configuration of the beam splitter would have been choosing from a finite number of identified, predictable solutions with a reasonable expectation of success wherein the PBS will either transmit a particular signal and reflect a particular signal.
Ayliffe in view of Sawabe doesn’t teach a receiver configured to receive the optical receive beam at an optical resonator included therein.
Dolgin also teaches an optical transceiver (paragraph [0028], Additionally a receiver and a transmitter may be paired together, e.g. to form a transceiver capable of bidirectional data communication with another transmitter/receiver pair) that comprises a receiver (Fig. 2, receiver 200) configured to receive an optical receive beam (Fig. 2, receive beam 210) at an optical resonator included therein (Fig. 2, resonator 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Ayliffe in view of Sawabe and incorporate an optical resonator as taught by Dolgin since an optical front-end receiver that comprises an optical resonator that transforms the modulation e.g., phase modulation into an intensity modulation that allows simplified processing potentially in the electrical domain (Dolgin: paragraph [0024]).
15Regarding claim 2, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 1 wherein the optical resonator is a Fabry Perot etalon (Dolgin: paragraph [0030], optical resonator 230 includes Fabry-Perot etalon).  
Regarding claim 3, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 1 wherein the polarization rotator is a Faraday rotator (Ayliffe: Col. 10, lines 53-55, a waveplate and Faraday rotator assembly 580…).  
Regarding claim 4, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 1 wherein the receiver further comprises a beam splitter configured to provide the modulated and polarized optical receive beam to one or more of at least one detector and the optical resonator (Ayliffe: optical receive beam from beam splitter 535 to a detector within Rx 540).  
25Regarding claim 5, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 1, wherein Ayliffe teaches the monostatic optical transceiver further comprises: the waveplate is further configured to receive a modulated input beam and rotate a polarization of the received input beam (Fig. 5C, waveplate in 580 receives an input beam from aperture 560); 19Attorney Docket No. R2065-706119(19-12287) the polarization rotator is further configured to receive the rotated input beam from the waveplate and further rotate the polarization of the rotated input beam (Col. 9, lines 52-65, Faraday rotator provides optical polarization rotation); the polarizing beam splitter (Fig. 5C, PBS 505-2 receives the rotated optical signal) is further configured to receive the further rotated input beam from the polarization rotator, the further rotated input beam being the modulated and polarized 5optical receive beam (Fig. 5C, polarized and modulated beam received at receiver 540); and Dolgin teaches the optical resonator (Fig. 2 shows the resonator 230) is configured to receive and accumulate energy of the modulated and polarized optical receive beam (paragraph [0032], lines 1-5), a detector (Fig. 2, detector 242) being configured to produce an intensity-modulated output signal from the accumulated energy (paragraph [0033], lines 1-4).  
Regarding claim 8, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 1 wherein Ayliffe teaches the waveplate is a half-wave plate configured to rotate the polarization-rotated optical transmit beam from the fixed number of 20degrees along the transmit direction to be perpendicular to a reference direction in a universal coordinate system shared by the second monostatic optical transceiver (Col. 9, lines 55-65, a beam directed from PBS 505-2…may be polarization rotated orthogonally by the combined effect of the waveplate 520 and rotator 510..; Col. 10, lines 1-4, waveplate 520 may be a half-waveplate).  
Regarding claim 9, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver system of claim 1 wherein Ayliffe teaches the waveplate is a quarter- wave plate configured to convert the polarization-rotated optical transmit beam from the fixed 25number of degrees along the transmit direction to being circularly polarized in the transmit direction (Col. 10, lines 104, waveplate 520 may be a quarter-waveplate).  
Regarding claim 10, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 1 wherein Ayliffe teaches which is part of monostatic optical transceiver system (Col. 3, lines 9-15, the optical communications transceiver may transmit light to and receive light from another optical communications transceiver…), the monostatic optical transceiver system comprising: 30a second monostatic optical transceiver (Col. 3, lines 9-15, the optical communications transceiver may transmit light to and receive light from another optical communications transceiver…) including: a second single aperture (Fig. 5C, single aperture 560; Col. 10, lines 58-59, single common port…); and 20Attorney Docket No. R2065-706119(19-12287) i) a half-wave plate (Col. 10, lines 1-4, waveplate 520 may be a half-waveplate) configured to receive the modified rotated optical transmit beam from the waveplate of the monostatic optical transceiver through the second single aperture (Col. 3, lines 9-15, first optical transceiver communicates the rotated signal to another optical transceiver) and alter the polarization of the modified rotated optical transmit beam (Col. 9, lines 52-65, In some implementations, waveplate may provide reciprocal polarization rotation; Col. 6, lines 62-64, rotator 206 may be disposed between the waveplate 208 and splitter 204-2 i.e. the rotator is placed before the waveplate); and 5a second polarization rotator (Col. 9, lines 52-65, Faraday rotator provides non-reciprocal optical polarization rotation) configured to rotate the polarization of the altered optical transmit beam in the coordinate system of the monostatic optical transceiver by the fixed number of degrees (Fig. 5C, polarization rotator within 580; Col. 10, lines 53-55, a waveplate and Faraday rotator assembly 580…; Col. 6, lines 62-64, rotator 206 may be disposed between the waveplate 208 and splitter 204-2 i.e. the rotator is placed before the waveplate).  
Although Ayliffe doesn’t explicitly show the two transceivers communicating with each other, it would have been obvious to one of ordinary skill in the art to realize that the transmitting transceiver and the receiver transceiver can comprise the similar structure as shown in Fig. 5C and in order to retrieve the modulated data sent by the transmitting transceiver, the receiving transceiver would perform the similar rotations of the transmitting transceiver in order to properly process and decode the transmitted modulated optical signal.
20Regarding claim 11, Ayliffe teaches a method of operating a monostatic optical transceiver (Fig. 5C, transceiver 500) comprising the method of: providing the monostatic optical transceiver including a transmitter (Fig. 5C, transmitter 530), a receiver (Fig. 5C, receiver 540), a polarizing beam splitter (Fig. 5C, PBS 505-2) interacting with the received modulated and polarized optical receive beam, a polarization rotator (Fig. 5C, polarization rotator within 580; Col. 10, lines 53-55, a waveplate and Faraday rotator assembly 580…; Col. 6, lines 62-64, rotator 206 may be disposed between the waveplate 208 and splitter 204-2 i.e. the rotator is placed before the waveplate), a waveplate (Fig. 5C, waveplate within 580; Col. 10, lines 53-55, a waveplate and Faraday rotator assembly 580…), and a single aperture (Fig. 5C, single aperture 560; Col. 10, lines 58-59, single common port…); the transmitter providing a modulated and polarized optical transmit beam (Fig. 5C, transmitter 530 outputs the modulated polarized optical transmit beam received at polarization splitter 505-2; Col. 8, lines 55-60, EIC 460 may provide an electrical signal to laser 440 to generate a modulated signal…); the receiver receiving a modulated and polarized optical receive beam (Fig. 5C, polarized and modulated beam received at receiver 540), and processing the received modulated and polarized optical receive beam to determine information from the received modulated and polarized optical receive beam (Col. 8, lines 60-67, based on receiving a multiplexed modulated optical signal…EIC 460 may receive an electrical signal from TIA and PD 450 receiving the modulated optical signal…); the polarization rotator rotating the polarization by a fixed number of degrees in a transmit direction in a coordinate system of the monostatic optical 30transceiver (Col. 9, lines 52-65, Faraday rotator provides optical polarization rotation); and21Attorney Docket No. R2065-706119(19-12287) the waveplate modifying the polarization of the rotated optical transmit beam to make the monostatic optical transceiver rotationally invariant (Col. 9, lines 52-65, In some implementations, waveplate may provide reciprocal polarization rotation; the rotation does not affect the rotation of the optical transceiver in relation to another transceiver; Col. 6, lines 62-64, rotator 206 may be disposed between the waveplate 208 and splitter 204-2 i.e. the rotator is placed before the waveplate) while communicating through free space with respect to a second monostatic transceiver (Col. 3, lines 1-6, An optical communications transceiver may provide light and/or receive light to enable optical communication. Thus, an optical communications transceiver may include multiple optical ports, such as an input port and an output port, to couple optical beams (e.g. to and/or from another optical communications transceiver; Fig. 4 shows free space communication between two transceivers), the single aperture being optically coupled to the transmitter, the receiver, the polarizing beam splitter, the polarization rotator, and the waveplate (Fig. 5C, the single aperture 560 is optically coupled to the transmitter 530, receiver 540, beam splitter 505-2, polarization rotator and waveplate 580).  
Although Ayliffe teaches the polarization splitter 505-2 is optically coupled to the transmitter 530 and Col. 5, lines 25-30 shows an example of a polarization splitter 204-2 changing its transmissive properties based on the polarization of the input signal, Ayliffe doesn’t teach the polarization beam splitter is configured to reflect the optical transmit beam and transmit the received optical receive beam to the receiver, and the polarization rotator is configured to rotate the polarization of the reflected optical transmit beam towards a waveplate.
Sawabe also teaches a transceiver system (Fig. 2B, system 200) that comprises a construction of a polarization beam splitter (Fig. 2B, polarization beam splitter 204) that is configured to reflect the optical transmit beam (Fig. 2B, optical transmit beam 203 is reflected within polarization beam splitter 204 towards aperture 207; paragraph [0023], in incident light 203 emitted from the light source 203, linearly polarized component is reflected by the polarization splitter 204…) and transmit the received optical beam to the receiver (Fig. 2B, optical receive beam 208 is transmitted towards receiver 211) wherein a polarization rotator is configured to rotate the polarization of the reflected optical transmit beam by a fixed number of degrees in a coordinate system (Fig. 2B, rotator 206; paragraph [0027]).
It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of the polarization beam splitter taught by Ayliffe and incorporate the structure and functionality of reflecting a transmit polarized signal and transmitting a received signal within a polarization beam splitter as taught by Sawabe as changing the configuration of the beam splitter would have been choosing from a finite number of identified, predictable solutions with a reasonable expectation of success wherein the PBS will either transmit a particular signal and reflect a particular signal.
Ayliffe in view of Sawabe doesn’t teach a receiver configured to receive the optical receive beam at an optical resonator included therein.
Dolgin also teaches an optical transceiver (paragraph [0028], Additionally a receiver and a transmitter may be paired together, e.g. to form a transceiver capable of bidirectional data communication with another transmitter/receiver pair) that comprises a receiver (Fig. 2, receiver 200) configured to receive an optical receive beam (Fig. 2, receive beam 210) at an optical resonator included therein (Fig. 2, resonator 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Ayliffe in view of Sawabe and incorporate an optical resonator as taught by Dolgin since an optical front-end receiver that comprises an optical resonator that transforms the modulation e.g., phase modulation into an intensity modulation that allows simplified processing potentially in the electrical domain (Dolgin: paragraph [0024]).
5Regarding claim 12, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 11 wherein the optical resonator is a Fabry Perot etalon that receives and accumulates energy of the modulated and polarized optical receive beam (Dolgin: paragraph [0030], optical resonator 230 includes Fabry-Perot etalon).  
Regarding claim 14, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 11 wherein providing the monostatic optical transceiver further comprises providing a beam splitter, the beam splitter providing the modulated and polarized 25optical receive beam to one or more of at least one detector and the optical resonator (Ayliffe: optical receive beam from beam splitter 535 to a detector within Rx 540).  
Regarding claim 15, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 11 wherein Ayliffe teaches providing the monostatic optical transceiver further comprises; the waveplate receiving a modulated input beam and rotating a polarization of the received 30input beam (Fig. 5C, waveplate in 580 receives an input beam from aperture 560); 22Attorney Docket No. R2065-706119(19-12287) the polarization rotator receiving the rotated input beam from the waveplate and rotating the polarization of the rotated input beam (Col. 9, lines 52-65, Faraday rotator provides optical polarization rotation); the polarizing beam splitter (Fig. 5C, PBS 505-2 receives the rotated optical signal) receiving the further rotated input beam from the polarization rotator, the further rotated input beam being the modulated and polarized optical receive beam (Fig. 5C, polarized and modulated beam received at receiver 540); and Dolgin teaches 5the optical resonator (Fig. 2 shows the resonator 230) receiving and accumulate energy of the modulated and polarized optical receive beam (paragraph [0032], lines 1-5); and the detector (Fig. 2, detector 242) being configured to produce an intensity-modulated output signal from the accumulated energy (paragraph [0033], lines 1-4).  
Regarding claim 19, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 11 wherein Ayliffe teaches the waveplate is a quarter-wave plate that converts the polarization-rotated optical transmit beam from the fixed number of degrees along the transmit 25direction to being circularly polarized in the transmit direction (Col. 10, lines 104, waveplate 520 may be a quarter-waveplate).  
Regarding claim 20, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of operating a monostatic optical transceiver system (Ayliffe: Col. 3, lines 9-15, the optical communications transceiver may transmit light to and receive light from another optical communications transceiver…) including the monostatic optical transceiver of claim 11 wherein Ayliffe teaches comprising the acts of: providing the second monostatic optical transceiver (Col. 3, lines 9-15, the optical communications transceiver may transmit light to and receive light from another optical communications transceiver…) including: 30a second single aperture (Fig. 5C, single aperture 560; Col. 10, lines 58-59, single common port…); and 23Attorney Docket No. R2065-706119(19-12287) i) a half-wave plate (Col. 10, lines 1-4, waveplate 520 may be a half-waveplate) receiving the modified rotated optical transmit beam from the waveplate of the monostatic optical transceiver through the second single aperture (Col. 3, lines 9-15, first optical transceiver communicates the rotated signal to another optical transceiver) and altering the polarization of the modified rotated optical transmit beam (Col. 9, lines 52-65, In some implementations, waveplate may provide reciprocal polarization rotation; Col. 6, lines 62-64, rotator 206 may be disposed between the waveplate 208 and splitter 204-2 i.e. the rotator is placed before the waveplate); and a second polarization rotator (Col. 9, lines 52-65, Faraday rotator provides non-reciprocal optical polarization rotation) rotating the polarization of the altered optical transmit 5beam in the coordinate system of the monostatic transceiver by the fixed number of degrees (Fig. 5C, polarization rotator within 580; Col. 10, lines 53-55, a waveplate and Faraday rotator assembly 580…; Col. 6, lines 62-64, rotator 206 may be disposed between the waveplate 208 and splitter 204-2 i.e. the rotator is placed before the waveplate).
Although Ayliffe doesn’t explicitly show the two transceivers communicating with each other, it would have been obvious to one of ordinary skill in the art to realize that the transmitting transceiver and the receiver transceiver can comprise the similar structure as shown in Fig. 5C and in order to retrieve the modulated data sent by the transmitting transceiver, the receiving transceiver would perform the similar rotations of the transmitting transceiver in order to properly process and decode the transmitted modulated optical signal.
Regarding claim 21, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 1, wherein Sawabe teaches the polarization rotator (Fig. 2B, rotator 206) and the waveplate (Fig. 2B, waveplate 205) form a pair, the pair configured to rotate a polarization of an optical beam passingApplication No. 17/112,7038 Docket No.: R2065-706119(19-12287) Amendment dated September 10, 2021Reply to Office Action of June 10, 2021through the pair in the transmit direction and rotate a polarization of an optical beam passing through the pair in a receive direction (paragraph [0029]).
Regarding claim 23, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 11, wherein Sawabe teaches the polarization rotator (Fig. 2B, rotator 206) and the waveplate (Fig. 2B, waveplate 205) form a pair, and the method further comprises: the pair rotating a polarization of an optical beam passing through the pair in the transmit direction and rotating a polarization of an optical beam passing through the pair in a receive direction (paragraph [0029]).
Regarding claim 25, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 1, wherein the polarizing beam splitter is further configured to transmit substantially all of the received modulated and polarized optical receive beam to the receiver (Sawabe: paragraph [0023], In the reflected light 208 subjected to the polarization rotation… passes through the polarization beam splitter 204).  
Regarding claim 26, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 11, wherein the polarizing beam splitter transmits substantially all of the received modulated and polarized optical receive beam to the receiver (Sawabe: paragraph [0023], In the reflected light 208 subjected to the polarization rotation… passes through the polarization beam splitter 204).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe (US 9989700) in view of Sawabe (US 2017/0269005), Dolgin (US 2019/0158208) in further view of Wu (US 5912748).
10Regarding claim 6, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 5.
Ayliffe in view of Sawabe in further view of Dolgin doesn’t teach further comprising an optical bandpass filter coupled between the optical resonator and the polarizing beam splitter, the optical bandpass filter configured to filter the modulated and polarized optical receive beam.  
Wu teaches an optical device layout comprising a polarizing beam splitter (Fig. 2a, splitter 50) followed by an optical bandpass filter (Fig. 2a, filter 62; Col. 5, lines 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the optical transceiver taught by Ayliffe in view of Sawabe in further view of Dolgin and incorporate the filter after the polarization beam splitter taught by Wu in order to obtain a better pass-band transmit that results in low crosstalk (Wu: Col. 2, lines 1-4).
10Regarding claim 16, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 15.
Ayliffe in view of Sawabe in further view of Dolgin doesn’t teach wherein providing the monostatic optical transceiver further comprises providing an optical bandpass filter optically coupled between the optical resonator and the polarizing beam splitter, the optical bandpass filter configured to filter the modulated and polarized optical receive beam.  
Wu teaches an optical device layout comprising a polarizing beam splitter (Fig. 2a, splitter 50) followed by an optical bandpass filter (Fig. 2a, filter 62; Col. 5, lines 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the optical transceiver taught by Ayliffe in view of Sawabe in further view of Dolgin and incorporate the filter after the polarization beam splitter taught by Wu in order to obtain a better pass-band transmit that results in low crosstalk (Wu: Col. 2, lines 1-4).
Claims 7, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayliffe (US 9989700) in view of Sawabe (US 2017/0269005), Dolgin (US 2019/0158208) in further view of Smith (US 2006/0262396).
Regarding claim 7, Ayliffe in view of Sawabe in further view of Dolgin teaches the monostatic optical transceiver of claim 1.
Ayliffe in view of Sawabe in further view of Dolgin doesn’t teach that the optical transceiver comprises one of the optical transmit beam and 15the received optical receive beam is P-polarized and the other of the optical transmit beam and the received optical receive beam is S-polarized.
Smith teaches a transceiver layout (Fig. 2, transceiver 12a) which also comprises a polarization beam splitter 28 that transmits an optical transmit beam with P-polarization (Fig. 2, transmitter 14 outputs P polarization 19) and 15the received optical receive beam is S-polarized (Fig. 2, receiver 16 receives S polarization 21; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical transceiver taught by Ayliffe in view of Sawabe in further view of Dolgin and incorporate the different polarizations for the transmit and receive signals as taught by Smith as this will provide effective isolation between the receive and transmit signals (Smith: paragraph [0003], lines 17-20).
Regarding claim 13, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 11, wherein Ayliffe in view of Sawabe teaches the Faraday rotator rotates the transmitted beam by the fixed number of degrees along the transmit direction (Sawabe: paragraph [0027]) in the coordinate system of the monostatic optical transceiver (Sawabe: Fig. 2B, rotator 206; paragraph [0027]) and rotates a beam received from the waveplate to pass through the polarizing beam splitter (Sawabe: Fig. 2B, optical receive beam 208 is passed through towards receiver 211) as the received optical receive beam (Ayliffe: Col. 6, lines 62-64, rotator 206 may be disposed between the waveplate 208 and splitter 204-2 i.e. the rotator outputs/inputs to the waveplate; As taught by Col. 9, lines 55-65 and Col. 10, lines 104, the waveplate and the rotator can rotate a particular polarization state to another polarization state by a fixed number of degrees along the transmit direction in the coordinate system of the transceiver).
Ayliffe in view of Sawabe in further view of Dolgin doesn’t teach wherein one of the optical transmit beam and the received optical receive beam is P-polarized and the other of the optical transmit beam and the received optical receive beam is S-polarized.  
Smith teaches a transceiver layout (Fig. 2, transceiver 12a) wherein an optical transmit beam is P-polarized (Fig. 2, transmitter 14 outputs P polarization 19) and 15the received optical receive beam is S-polarized (Fig. 2, receiver 16 receives S polarization 21; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical transceiver taught by Ayliffe in view of Sawabe in further view of Dolgin and incorporate the different polarizations for the transmit and receive signals as taught by Smith as this will provide effective isolation between the receive and transmit signals (Smith: paragraph [0003], lines 17-20).
15Regarding claim 17, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 11.
Ayliffe in view of Sawabe in further view of Dolgin doesn’t teach wherein one of the optical transmit beam and the received optical receive beam is P-polarized and the other of the optical transmit beam and the received optical receive beam is S-polarized.  
Smith teaches a transceiver layout (Fig. 2, transceiver 12a) which also comprises a polarization beam splitter 28 that transmits an optical transmit beam with P-polarization (Fig. 2, transmitter 14 outputs P polarization 19) and 15the received optical receive beam is S-polarized (Fig. 2, receiver 16 receives S polarization 21; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical transceiver taught by Ayliffe in view of Sawabe in further view of Dolgin and incorporate the different polarizations for the transmit and receive signals as taught by Smith as this will provide effective isolation between the receive and transmit signals (Smith: paragraph [0003], lines 17-20).
Regarding claim 18, Ayliffe in view of Sawabe in further view of Dolgin teaches the method of claim 17 wherein Ayliffe teaches the waveplate is a half-wave plate that rotates the 20polarization-rotated optical transmit beam from the fixed number of degrees along the transmit direction to be perpendicular to a reference direction in a universal coordinate system shared by the second monostatic optical transceiver (Col. 9, lines 55-65, a beam directed from PBS 505-2…may be polarization rotated orthogonally by the combined effect of the waveplate 520 and rotator 510..; Col. 10, lines 1-4, waveplate 520 may be a half-waveplate).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637